Title: To John Adams from C. W. F. Dumas, 18 February 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 18e. fevr. 1783

Nos amis sont très contents de la Déclaration réitérée que je leur ai faite de votre part, &c., & vont agir en conséquence auprès de la Cour de France, compris celle d’Espagne, & auprès de vos Excellences. Ils me paroissent persuadés, que la mesure peut & doit réussir. Cependant, à tout événement, ils me chargent de proposer encore la question suivante, pour obtenir là-dessus une réponse, favorable s’il se peut, qui acheveroit de les mettre à l’aise, & de les tranquilliser.
“Q. Lorsque L. H. P. auront fait la proposition à la France, de signer conjointement avec l’Espagne, l’Amérique, & les Pays-Bas unis, une Convention fondée sur les principes de la Neutralité armée pour le maintien de la liberté de la Navigation;— au cas que la France & l’Espagne parussent vouloir reculer & différer une telle convention, ou S’y refuser avant la conclusion ou signature du Traité définitif;— Mr. Dana, & pendant son absence Mr. Adams, Soit seul & com̃e Ministre des Etats-Unis auprès de cette République, ou avec Mrs. ses Collegues, seroient-ils prets à signer une telle Convention provisionnelle, lorsqu’elle leur seroit proposée de la part de L. H. P., entre les Etats-Unis & les Pays-Bas unis?”
“On est persuadé ici, que sans un Traité pareil, soit entre la France, l’Espagne, les Etats-Unis & les Pays-Bas-Unis, ou, à défaut des deux premieres, au moins entre les deux dernieres Puissances, rien ne sauroit prévenir ni excuser la honte du Traité définitif pour cette République, qui n’est entrée en guerre que pour la liberté des mers, & qui en a fait une conditio sine qua non dans ses préliminaires de paix.”
Il est fort à souhaiter que l’un de ces deux arrangemens soit faisable à défaut de l’autre, parce que cela applaniroit tout d’un coup, le chemin au Traité définitif.— Il ne resteroit du moins d’autre difficulté que celle de Négapatnam & de la navigation par les Moluques, sur lesquelles je viens de lire le rapport des 17 Directeurs de la Compagnie, qui oppose les raisons les plus fortes à la cession de l’un & de l’autre.
Mon opinion est, sauf toujours votre meilleur avis, que votre acquiescement à la demande de ces Messieurs, peut se fonder sur ces trois choses: 10. Sur la Résolution des Etats-unis du 5 Octobr 1780, com̃uniquée par vous-même à L. H. P. par Lettre du 8 Mars 1781; & sur ce que vous m’avez marqué, que vos pouvoirs à cet égard n’ont point été révoqués:— 20. sur ce que L. H. P. sont une des Parties de la Neutralité armée, à laquelle Mr. Dana attend qu’il plaise à une autre des Parties d’admettre les Etats-Unis:— sur ce qu’il ne s’agit, ce me semble, que de se garantir réciproquement, ce que vous avez déjà signé dans le Traité d’amitié & de Commerce conclu avec L. H. P.

Je suis avec tous les sentimens d’un vrai & grand respect, & en vous priant de les faire agréer aussi à LL. EE. Mrs. Franklin, Jay, Laurens, & Brantzen, Monsieur / De V. E. le très humble & très / obéissant serviteur
C. W. f. Dumas
 
Translation
Sir
The Hague, 18 February 1783

Our friends are very content with the renewed declaration that I have made to them on your part, etc., and will act accordingly with the courts of France and Spain, and with your excellencies. They seem to me convinced that the measure can and ought to succeed. But in any case, they instruct me again to ask the following question, in hopes of obtaining a favorable reply if possible, which would completely reassure them and put them at ease:
“Question. When their High Mightinesses have made their proposal to France that it sign jointly with Spain, America, and the United Netherlands an agreement based on the principles of the Armed Neutrality in order to maintain the freedom of navigation, should France and Spain seem inclined to defer such an agreement or to reject it before the conclusion or signature of the definitive treaty, would Mr. Dana (and in his absence, Mr. Adams, either acting alone or as minister of the United States to this republic, or in conjunction with his colleagues) be prepared to sign a provisional agreement of this nature between the United States and the United Netherlands when it is proposed by their High Mightinesses?
“We are convinced here that without such a treaty, whether between France, Spain, the United States, and the Netherlands, or, failing the two former, at least between the two latter powers, nothing could avert or excuse the shame of the definitive treaty for the Netherlands, which only went to war over the freedom of the seas and which made it a conditio sine qua non in its preliminaries to peace.”
It is most desirable that one of these two solutions be feasible if the other should fail, because it would immediately smooth the path to a definitive treaty. At least then the only remaining difficulty would be Negapatam and navigation through the Moluccas. I have just read a report on this matter by the seventeen directors of the company, which argues strongly against ceding either.
My opinion—unless, of course, as always, you have a better one—is that your acquiescence to these gentlemen’s demands could be based on the following three things: 1. On the resolution made by the United States on 5 October 1780, which you yourself communicated to their High Mightinesses in a letter of 8 March 1781, and in which you noted that your powers in this matter have not been revoked; 2. On the fact that their High Mightinesses are one of the parties involved in the Armed Neutrality, and that Mr. Dana is waiting until it pleases one of the other parties to admit the United States; On the fact that it seems to me simply a matter of guaranteeing mutually what has already been signed in the treaty of friendship and trade concluded with their High Mightinesses.
I am, with all the sentiments of true and great respect, sir, and pray that you present them also to their excellencies Franklin, Jay, Laurens, and Brantsen, your excellency’s very humble and very obedient servant
C. W. f. Dumas
